 In the Matter Of FAIRCHILD AIRCRAFT DIVISION OF FAIRCHILD, ENGINE& AIRPLANE CORPORATIONandINTERNATIONAL ASSN. OF MACHINISTS(AFL)Case No. R-200Investigation and Certification of Representatives:rnn-ofC election directed.SUPPLEMENT DECISIONANDDIRECTION OF ELECTIONJune 101 1941On May 13,1941, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding,' directinginter aliathat an election by secretballot be conducted among certain employees of Fairchild AircraftDivision of Fairchild Engine & Airplane Corporation, Hagerstown,Maryland, herein called the Company, to determine whether, theydesired to be represented by International Association of Machinists(AFL), herein called the I. A. M., by Independent Aircraft Workers,Inc., unaffiliated, herein called the Independent, or by United Auto-mobileWorkers of America, Aircraft Division, affiliated with theCongress of Industrial Organizations, herein called the United, forthe purposes of collective bargaining or by none of these labororganizations.Pursuant to the decision and Direction of Election an election bysecret ballot was conducted among such employees on May 28, 1941,under the direction and supervision of the Regional Director for theFifth Region (Baltimore, Maryland).On May 29, 1941, the Re-gional Director, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,prepared and duly served upon the parties an Election Report, set-ting forthinter aliathe following results of the aforesaid election:Totalon Eligibility list___________________________________1,185Total ballots cast-----------------------------------------1,087Total ballotschallenged----------------------------------9Total blink ballots---------------------------------------2131 N L R B 83332 N L. R B., No 99.197 498DECISIONSOF NATIONALLABOR RELATIONS BOARDTotal voidballots-------------------------------------------0Votes cast for International Association of Machinists (AFL)_317Votes cast for Independent Aircraft Workers, Inc., unaffiliated_383Votes cast for United Automobile Workers of America, Air-craftDivision(CIO)___________________________________-201Votes cast for None of these Unions____________________177No objections to the Election Report were thereafter filed by anyof the parties.On June 3, 1941, the I. A. M. filed a formal request fora run-offelection to be held by the Board.Although none of the competing labor organizations received amajority of the votes cast, the results of the election show that a sub-stantial majority of the employees in question desire to bargain col-lectively with the Company.Accordingly we shall direct a run-offelection in which such employees will be given an opportunity to decidewhether they desire to be represented by the I. A. M., the Independent,or the United, for the purposes of collective bargaining.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertainrepresentatives for the purposes of collective bargainingwith Fairchild Aircraft Division of Fairchild Engine & AirplaneCorporation, Hagerstown, Maryland, an election by secret ballot shallbe conducted as early as possible but not later than thirty (30) daysfrom the date of this Second Direction of Election under the directionand supervision of the Regional Director for the Fifth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees described in the Direction of Election issued on May13, 1941, but excluding those who have since quit or been dischargedfor cause, to determine whether they desire to be represented by Inter-national Association of Machinists, (AFL), by Independent AircraftWorkers, Inc., unaffiliated, or by United Automobile Workers of Amer-ica,Aircraft Division, affiliated with the Congress of Industrial Or-ganizations, for the purposes of collective bargaining.MR.WM. M. LEISERSON took no part in the consideration of theabove Supplemental Decision and Direction of Election.